
	
		I
		112th CONGRESS
		1st Session
		H. R. 2714
		IN THE HOUSE OF REPRESENTATIVES
		
			July 30, 2011
			Mr. Young of Alaska
			 introduced the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Marine Mammal Protection Act of 1972 to
		  allow the transport, purchase, and sale of pelts of, and handicrafts, garments,
		  and art produced from, Southcentral and Southeast Alaska northern sea otters
		  that are taken for subsistence purposes.
	
	
		1.Transport, purchase, and sale
			 of pelts of, and handicrafts, garments, and art produced from Southcentral and
			 Southeast Alaska northern sea otters taken for subsistence
			 purposesSection 102 of the
			 Marine Mammal Protection Act of 1972 (16 U.S.C. 1372) is amended by adding at
			 the end the following:
			
				(g)Sea otter pelts
				and productsNothing in this
				Act prohibits—
					(1)the transport, purchase, sale of, or any
				offer to purchase or sell, any pelt of an otter from the Southcentral or
				Southeast Alaska stock of northern sea otters that is taken for subsistence
				purposes in accordance with section 101(b)(1); or
					(2)the transport, purchase, sale, export of,
				or any offer to purchase, sell or export, any handicraft, garment, or art that
				is produced from the pelt of the Southcentral or Southeast Alaska stock of
				northern sea otters that is taken for subsistence purposes in accordance with
				section 101(b)(1), regardless of whether the handicraft, garment, or
				art—
						(A)is traditional or contemporary; or
						(B)is or is not altered
				significantly
						.
		
